Citation Nr: 1427400	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  08-09 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS) (claimed as severe pain in both hands with numbness and tingling, status post surgery), to include as due to Agent Orange exposure.  

2.  Entitlement to service connection for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

An August 2011 Board decision remanded for a new examination for the bilateral carpal tunnel syndrome and referred the issues of entitlement to compensation under 38 U.S.C.A. § 1151 for CTS of both hands and wrists and service connection for PTSD to the Agency of Original Jurisdiction (AOJ).  It appears from the record that the issue of entitlement to compensation under 38 U.S.C.A. § 1151 has not yet been addressed.  Therefore, the Board does not have jurisdiction over that issue, and it is again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.  


REMAND

While the Board sincerely regrets the delay, the issues must again be remanded for further development.  As to the issue of bilateral CTS, in September 2011, the Veteran was scheduled for a VA examination to determine the etiology of his bilateral CTS.  According to the evidence of record, the Veteran's job duties required him to go out to the field and retrieve the bodies of deceased soldiers and prepare them for return to the U.S.  The Veteran contends that the requirements of his military duties contributed to his CTS.  Based on this contention regarding the use of his hands during his military duties, there should be further development to include specifically how his duties required the use and or manipulation of his hands and fingers.  

An addendum opinion should therefore be requested to determine whether it is whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) that the Veteran's bilateral CTS is related to his military job duties.  

As to the issue of entitlement to service connection for PTSD, in April 2010 the Veteran had a VA examination for PTSD.  The Veteran reported chronic sleep impairment, obsessive/ritualistic behavior, efforts to avoid thoughts, feelings, or conversations associated with the trauma, a feeling of detachment or estrangement from others, and panic attacks.  He stated that working helped him to avoid his symptoms.  The examiner opined that a definitive diagnosis could not be provided because there was no objective evidence to support a more definitive diagnosis.  The examiner went on to say that the Veteran did not meet the full criteria for PTSD as he denied any significant social or occupational functioning due to his symptoms, and that he had learned to engage in active coping strategies such as fishing and gardening to reduce the effects of his symptoms.  The Board finds that the opinion provided is inconsistent.  While the examiner stated there was no diagnosis, she also acknowledged the Veteran had chronic symptoms, and that he engaged in other activities to try and avoid his symptoms.  Additionally, the Veteran has consistently reported that his duties consisted of going into the field to locate and pick-up deceased U.S. soldiers, and that sometimes only body parts were retrieved.  He stated since Vietnam, he periodically awakens in a cold sweat and disoriented.  He further reported that he had anxiety attacks and that the attacks were the cause of two marriages ending in divorce.  

In summary, the examiner's rationale is inconsistent with the medical history provided by the Veteran.  The VA opinion is therefore inadequate to this extent.  For the above reasons, the Veteran should be afforded a new VA examination to determine the etiology of any diagnosed psychiatric disability, to include PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record.  Specifically, the Veteran should state how his duties required the use and or manipulation of his hands and fingers as it relates to his claim for bilateral carpal tunnel syndrome.  

2.  Regardless if the Veteran provides the statement, the entire claims file, to include a complete copy of this REMAND, should be forwarded to the September 2011 VA examiner for an addendum opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's bilateral CTS is related to his military job duties.  

If the September 2011 VA examiner is unavailable, arrange for another VA examination of the Veteran to determine whether the current bilateral CTS is related to the Veteran's active service.  The examiner should specifically opine whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's bilateral CTS is related to his military job duties.  

3.  Schedule the Veteran for a new VA mental health examination with a psychiatrist.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner for review and the examination report should note that review.  The report of the examiner should be comprehensive.  The report of examination should include a detailed account of all manifestations of psychiatric pathology found to be present.  All necessary and indicated special studies or tests, to include psychological testing, should be accomplished.  

The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran has an acquired psychiatric disorder that is related to service or, if PTSD is found, a verified stressor in service such as his duties associated with his military occupational specialty during service.  

A complete rationale for all opinions expressed should be provided.  

5.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and thereafter return the case to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




_________________________________________________
Michael Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (3).  



